Citation Nr: 0520252	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  99-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to October 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The Board denied the claim on appeal in a December 
2001 decision and the veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2002, the Court vacated the Board's December 2001 
decision and remanded the claim for additional development 
and compliance with the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)).  The Board, in turn, remanded the claim to the RO in 
July 2003.  All requested development has been performed by 
the RO, but the benefit sought remains denied.  As such, this 
matter is properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran entered service with Lown Phenomenon (Lown-
Ganong-Levine syndrome), an abnormality of the heart rhythm.

3.  The veteran's Lown Phenomenon did not increase in 
severity during his period of active service.

4.  A heart disability did not develop during military 
service or within one year following the veteran's discharge 
from service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service, nor is a heart disorder presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.306, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in April 1999, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in March 2004.  The Court noted in Pelegrini II that 
some claims were pending at the time the VCAA was enacted and 
that proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated in Pelegrini II 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2004.  Additionally, 38 C.F.R. Section 
3.159 was set out verbatim in an August 2001 Supplemental 
Statement of the Case.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The March 2004 letter stated that (1) 
the evidence needed to substantiate the veteran's claims was, 
among other things, evidence that the veteran currently had a 
disability as a result of an in-service injury or disease or 
aggravation of a preexisting disease, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The supplemental statements 
of the case gave the veteran notice of the "fourth element" 
required under the VCAA that he should advise VA if there is 
any other evidence or information that will support his 
claims.  

Thus, under these circumstances, the notification requirement 
of the VCAA has been satisfied.  In concluding that the VCAA 
notice requirements have been satisfied, the Board has relied 
on communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, because each of the content requirements of 
a VCAA notice has been met, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless.  See, e.g., 38 C.F.R. § 20.1102; 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran's representative asserted in its June 2005 brief 
presentation that the veteran had not been advised of a June 
2004 medical opinion with respect to his claim, specifically 
stating that the RO's April 2005 Supplemental Statement of 
the Case did not mention a June 2004 addendum to an April 
2004 VA examination report.  However, although the June 2004 
addendum was not listed in the evidence section of the RO's 
April 2005 Supplemental Statement of the Case, it was 
discussed in the body of the reasons and bases for the RO's 
continuance of its denial of benefits in that Supplemental 
Statement of the Case.  

Thus, the Board finds that the veteran has received proper 
notice of the reasons for which his claim was denied by the 
RO and any procedural error in not listing the addendum in 
the evidence section of the Supplemental Statement of the 
Case is harmless as the veteran has been in no way prejudiced 
by the lack of such a listing.  The veteran has been fully 
advised of the evidence considered by VA and the evidence 
needed to substantiate his claim.



Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and seeking medical opinions as to the etiology of current 
disabilities.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in May 2003 that he had no 
additional evidence to submit to substantiate his claim.  
Furthermore, the veteran was afforded an opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.

The Board points out that the veteran's representative, in 
its June 2005 brief presentation, asserted that the veteran 
had not been afforded the VA examination ordered by the Board 
in its July 2003 remand.  A review of the record, however, 
shows that the veteran was examined by the chief of 
cardiology at the Oklahoma City VA Medical Center in April 
2004.  The Board finds that the chief of cardiology qualifies 
as a specialist in cardiology, as specified by the Board in 
its remand, and that the specialist answered all questions 
posed by the Board in its remand in his June 2004 addendum to 
his April 2004 VA examination report.  As such, the Board 
finds no reason why this matter should be remanded for 
further development as suggested by the veteran's 
representative.

VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.  
The Merits of the Claim

The veteran seeks entitlement to service connection for a 
heart disorder, asserting that he entered service with a 
heart defect and, as a result of his defect and his duties 
and experiences during service, he developed an enlarged 
heart and various heart problems.  

Post-service medical records show treatment for hypertensive 
heart disease and ischemic cardiomyopathy, but the veteran 
has not submitted any medical opinion evidence to support his 
contention that his current heart disorders began as a 
consequence of service.  Instead, the veteran points to a 
finding of an enlarged heart within one year of his discharge 
from service as evidence of the development of a heart 
disorder during service.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service medical records clearly show that the veteran entered 
service with an abnormality of the heart rhythm known as Lown 
Phenomenon (Lown-Ganong-Levine syndrome) that was found non-
disqualifying by a cardiology consult in 1973.  During 
service, the veteran complained once of chest pain and that 
complaint was not attributed to a heart problem as he was 
prescribed cold medication and there is no reference to 
follow-up treatment.  Upon discharge from service, the 
veteran was not found to have any type of heart disability.

The veteran underwent a physical examination for employment 
with VA in September 1974 and x-rays taken at that time were 
interpreted as showing that his heart was moderately enlarged 
in its transverse diameter.  X-rays performed in July 1975 
showed transverse cardiac diameter at the upper limits of 
normal with the diagnostic impression of possible left 
ventricular enlargement.  X-rays performed in September 1975 
showed transverse cardiac diameter within normal limits and 
the report reflects the opinion that the apparent change in 
heart size since the July 1975 x-rays was due to an increased 
inspiratory film and normal ventricular difference in systole 
and diastole.  X-rays taken in November 1977 were interpreted 
as normal with cardiac size and configuration being 
unremarkable.

The veteran first began treatment for hypertensive heart 
disease in 1996.  An echocardiogram (ECG) performed in March 
1996 showed the left ventricular chamber at the very upper 
limits of normal with a normal wall thickness and left 
ventricular systolic function.  X-rays performed in January 
1997 again were interpreted as showing left ventricular 
enlargement.

Upon VA examination in April 2001, the veteran was found to 
have hypertensive heart disease as well as mild to moderate 
valvular disease.  ECG showed marked bradycardia.  The chief 
of cardiology of the Oklahoma City VA Medical Center reviewed 
the results of the examination and testing and in May 2001 
opined that even though an x-ray report in 1974 reflected the 
presence of an enlarged heart, the current ECG, which is a 
superior testing device, revealed no chamber enlargement.  
The cardiologist stated that the chance of false positivity 
with x-rays was probably the explanation for the different 
findings and opined that the heart condition present upon 
entry into service did not progress during service and, 
because the x-ray findings from 1974 were non-specific, he 
did not believe any heart disease manifest between 1973 and 
1974.  

The chief of cardiology personally examined the veteran in 
April 2004 and ordered another ECG, a Holter monitor, and an 
exercise stress test.  In June 2004, following a review of 
the complete claims folder and current test results, the 
cardiologist opined that the veteran's Lown Phenomenon did 
not progress during service, that it would not progress to be 
an enlarged heart because it is an abnormality of heart 
rhythm and does not produce cardiomegaly.  The cardiologist 
again pointed out that x-ray diagnosis of enlargement of the 
heart has a high degree of error as x-rays exaggerate the 
actual heart size and opined that currently diagnosed heart 
problems did not manifest during service.  It was noted that 
the veteran had been treated for hypertension since 1996.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

The law provides that some heart diseases, including 
hypertension, are deemed to be a chronic disease under 
38 C.F.R. Section 3.309(a) and may be service-connected under 
38 C.F.R. Section 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
October 1973, the evidence must show that a chronic disease 
manifest to a degree of ten percent by October 1974, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

As outlined above, the veteran entered service with an 
abnormality of the heart.  Medical evidence reveals, however, 
that the rhythm abnormality did not increase in severity 
during the veteran's period of active service.  Specifically, 
there is no evidence of heart problems during service and a 
VA cardiologist pointed out that the type of abnormality 
experienced by the veteran would not produce enlargement of 
the heart.  Therefore, the Board finds that the veteran's 
preexisting Lown Phenomenon was not aggravated by his period 
of active service and, as such, service connection for Lown 
Phenomenon is denied based on the theory of aggravation.

The service medical records and current medical evidence do 
not show that a heart disorder began during active service.  
The only mention of a symptom which may be related to heart 
problems during service was acute chest pain for which cold 
medication was prescribed and the veteran was at no time, 
including upon separation from service, found to have a heart 
disorder other than the preexisting Lown Phenomenon.  Medical 
opinion evidence reveals that current heart disabilities 
cannot be attributed to the veteran's period of service.  As 
such, service connection is denied for a heart disorder on a 
direct basis.

Lastly, the Board observes that there was a finding of a 
moderately enlarged heart within one year of the veteran's 
discharge from service.  That finding, however, is 
inconsistent with more advanced clinical testing showing that 
the veteran's heart is actually at the upper limits of normal 
size.  

Of most probative value, however, a cardiology specialist 
reviewed the entire claims folder and opined that the veteran 
did not develop a heart disease between 1973 and 1974, that 
currently diagnosed problems did not manifest during service.  
While the veteran asserts that the 1974 test showed that he 
had a heart disability that was not present during service, 
test results as early as September 1975 show that the heart 
size was actually within normal limits.  The false positive 
testing in 1974 is not supported by any medical findings or 
additional non-x-ray testing and has been explained by 
medical personnel as possibly being created by the type of 
testing.  
Moreover, although the veteran argues the incurrence of his 
disorder in service, his theory regarding this linkage is not 
competent evidence.  It is well-established that  laypersons, 
such as the veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  


Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim and service connection for a 
heart disorder is also denied on a presumptive basis as a 
currently diagnosed heart disability is not shown to have 
begun within one year of discharge from service.



ORDER

Service connection for a heart disorder is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


